        Case 2:09-cv-00988-WB Document 1890 Filed 04/09/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EUGENE SCALIA, SECRETARY                  :                  CIVIL ACTION
OF LABOR, UNITED STATES                   :
DEPARTMENT OF LABOR                       :
                                          :
               v.                         :
                                          :
JOHN J. KORESKO, V, et al.                :                  NO: 09-988

                                       ORDER

      AND NOW, this 9th day of April, 2020, upon consideration of the Forensic

Accountant’s bill for services rendered for the month of March, 2020; and whereas the

Court’s Order dated July 21, 2015 (Doc. 1240), states that the fees and expenses of the

Forensic Accountant shall be paid from funds in the SEWBPT and REAL VEBA Trust,

to be later restored by the Koresko Defendants, based on monthly invoices submitted to

the Court for approval; and whereas the Department of Labor has informed the court that

it has no objection to the payment of the bill, IT IS HEREBY ORDERED that the Court

approves the Forensic Accountant’s bill for services rendered for the month of March,

2020, and the Forensic Accountant shall be paid the total balance due of $9,940.00 from

funds in the SEWBPT and REAL VEBA Trust.

                                                       BY THE COURT:


                                                       /s/ ELIZABETH T. HEY
                                                       __________________________
                                                       ELIZABETH T. HEY, U.S.M.J.
